             Case 18-31737-5-mcr                  Doc 1      Filed 12/17/18 Entered 12/17/18 15:09:16                               Desc Main
                                                                                                                                                 12/17/18 3:08PM
                                                            Document      Page 1 of 49
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Rick & Rich Towing, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  30 Copeland Avenue
                                  Homer, NY 13077
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cortland                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  30 Copeland Avenue Homer, NY 13077
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://rickandrichtowing.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
             Case 18-31737-5-mcr                      Doc 1       Filed 12/17/18 Entered 12/17/18 15:09:16                                     Desc Main
                                                                                                                                                       12/17/18 3:08PM
                                                                 Document      Page 2 of 49
Debtor    Rick & Rich Towing, LLC                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4884

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,                                                                                                                 Shareholder
     attach a separate list                       Debtor     Stanley R. Florczyk                                             Relationship            and President
                                                  District   NDNY                          When       9/08/18                Case number, if known   18-31243




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
            Case 18-31737-5-mcr                   Doc 1        Filed 12/17/18 Entered 12/17/18 15:09:16                                 Desc Main
                                                                                                                                                         12/17/18 3:08PM
                                                              Document      Page 3 of 49
Debtor   Rick & Rich Towing, LLC                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
             Case 18-31737-5-mcr                 Doc 1        Filed 12/17/18 Entered 12/17/18 15:09:16                                Desc Main
                                                                                                                                                    12/17/18 3:08PM
                                                             Document      Page 4 of 49
Debtor    Rick & Rich Towing, LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 17, 2018
                                                  MM / DD / YYYY


                             X   /s/ Stanley R. Florczyk                                                  Stanley R. Florczyk
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Theodore Lyons Araujo                                                 Date December 17, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Theodore Lyons Araujo
                                 Printed name

                                 Bankruptcy Law Center
                                 Firm name

                                 Bodow Law Firm PLLC
                                 6739 Myers Road
                                 East Syracuse, NY 13057
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (315) 422-1234                Email address      taraujo@bodowlaw.com

                                 101046 NDNY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
           Case 18-31737-5-mcr                          Doc 1          Filed 12/17/18 Entered 12/17/18 15:09:16                  Desc Main
                                                                                                                                               12/17/18 3:08PM
                                                                      Document      Page 5 of 49




 Fill in this information to identify the case:

 Debtor name         Rick & Rich Towing, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 17, 2018                       X /s/ Stanley R. Florczyk
                                                                       Signature of individual signing on behalf of debtor

                                                                       Stanley R. Florczyk
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case 18-31737-5-mcr                          Doc 1      Filed 12/17/18 Entered 12/17/18 15:09:16                                         Desc Main
                                                                                                                                                                         12/17/18 3:08PM
                                                                       Document      Page 6 of 49

 Fill in this information to identify the case:
 Debtor name Rick & Rich Towing, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Express                                                Collections                                                                                              $13,029.07
 Bankruptcy Notice
 200 Vesey St., 22nd
 Floor
 New York, NY 10285
 Capital Management                                              Collections Key                                                                                            $3,812.61
 Services LP                                                     Bank
 698 1/2 South
 Ogden Street
 Buffalo, NY
 14206-2317
 Carbon/Lithia                                                   Contract                                                                                                   $5,409.56
 Motors
 Bankruptcy Notice
 PO Box 4186
 Portland, OR
 97208-4186
 CNY Powersports                                                 Contract                                                                                                   $7,809.32
 Bankruptcy Notice
 3871 US Route 11
 Cortland, NY 13045
 Cortland County                                                 Judgment                                                                                                 $12,703.36
 Sheriffs Dept                                                   Collection
 54 Greenbush Street
 Cortland, NY 13045
 Dell Financial                                                  Purchase of                                                                                                $4,331.40
 Services                                                        goods
 Attn.: Bankruptcy
 Department
 12234 North IH 35
 Austin, TX 78753
 Excellus Blue Cross                                             Contract                                                                                                 $12,696.84
 and Blue Shield
 165 Court Street
 Rochester, NY
 14647



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 18-31737-5-mcr                          Doc 1      Filed 12/17/18 Entered 12/17/18 15:09:16                                         Desc Main
                                                                                                                                                                         12/17/18 3:08PM
                                                                       Document      Page 7 of 49

 Debtor    Rick & Rich Towing, LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 IBS of N. Central                                               Contract                                                                                                   $8,492.63
 New York
 Bankruptcy Notice
 1364 St. Hwy 7
 Afton, NY 13730
 Internal Revenue                                                Form IT Taxes                                                                                          $280,493.15
 Service
 Bankruptcy
 Preferred Address
 PO Box 7346
 Philadelphia, PA
 19101-7346
 John Manculich                                                  Contract                                                                                                 $55,000.00
 Bankruptcy Notice
 339 Front Street
 Binghamton, NY
 13905
 National Hail & Dent                                            Contract                                                                                                   $9,362.32
 Removal LLC
 Bankruptcy Notice
 12 Crocus Lane
 Newtown, PA 18940
 NYS Department of                                               Unemployment                                                                                               $3,258.68
 Labor - UI Division
 Claim Service
 Subsection
 P.O. Box 611
 Albany, NY
 12201-0611
 NYS Dept. of                                                    Form IT Taxes                                                                                          $114,486.03
 Taxation and
 Finance
 Civil Enforcement
 _CO _ ATC
 WA Harriman
 Campus
 Albany, NY
 12227-0171
 Relin, Goldstein &                                              Collections                                                                                              $10,250.00
 Crane, LLP
 28 East Main Street
 Suite 1800
 Rochester, NY
 14614-1918
 Santander Bank,                                                 2015 Peterbuilt                                    $394,056.00               $385,000.00                   $9,056.00
 N.A.                                                            389 Tow Heavy
 Bankruptcy Notice                                               with 21,000 miles
 75 State Street                                                 in good condition
 Boston, MA 02109




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 18-31737-5-mcr                          Doc 1       Filed 12/17/18 Entered 12/17/18 15:09:16                                        Desc Main
                                                                                                                                                                         12/17/18 3:08PM
                                                                        Document      Page 8 of 49

 Debtor    Rick & Rich Towing, LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Superior Plus                                                   Utilities                                                                                                $35,388.71
 Energy Services Inc
 Bankruptcy Notice
 3817 US Route 11
 Cortland, NY 13045
 Syracuse Autobody                                               Contract                                                                                                   $3,943.83
 Supply, Inc.
 Bankruptcy Notice
 956 State Fair
 Boulevard
 Syracuse, NY 13209
 Transworld Systems                                              Collections-First                                                                                          $9,541.00
 Inc.                                                            Automotive
 Bankruptcy Notice                                               Services
 PO Box 17221
 Wilmington, DE
 19850
 United Auto Supply                                              Contract                                                                                                 $23,894.11
 Inc.
 Bankruptcy Notice
 1801 Milton Avenue
 #890
 Syracuse, NY 13209
 William G. Cleary                                               2007 F-550 with                                     $65,000.00                 $15,000.00                $50,000.00
 Bankruptcy Notice                                               approximately
 1108 Madden Lane                                                66,000 miles in
 Cortland, NY 13045                                              good condition.




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case 18-31737-5-mcr                                      Doc 1            Filed 12/17/18 Entered 12/17/18 15:09:16                                                           Desc Main
                                                                                                                                                                                                     12/17/18 3:08PM
                                                                                    Document      Page 9 of 49
 Fill in this information to identify the case:

 Debtor name            Rick & Rich Towing, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           450,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,108,750.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,558,750.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,131,055.78


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           401,390.80

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           231,051.19


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,763,497.77




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                         Desc Main
                                                                                                                                                     12/17/18 3:08PM
                                                                     Document     Page 10 of 49
 Fill in this information to identify the case:

 Debtor name         Rick & Rich Towing, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $500.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     NBT Bank                                                Business Checking                                                          $700.00




           3.2.     KeyBank                                                 Business Checking                                                       $20,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $21,200.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                     Desc Main
                                                                                                                                               12/17/18 3:08PM
                                                                     Document     Page 11 of 49
 Debtor         Rick & Rich Towing, LLC                                                           Case number (If known)
                Name



 11.       Accounts receivable
           11a. 90 days old or less:                            100,000.00   -                                   0.00 = ....                $100,000.00
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                             $100,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used   Current value of
                                                                                 debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Various Computers and peripherals purchased
           2010 with a cost basis of $14,610.00 with an
           estimated worth of salvage value for used
           computers and software.                                                              $0.00      N/A                                     $50.00


           XEROX Phaser 6700DN printer with no
           residula value, and a cost basis in 2014 of
           $1,539.00                                                                         $169.00                                                 $0.00


           Software program purchased for inventory
           and control in 2002 with a cost basis of
           $3,338.00 no residual value.                                                         $0.00                                                $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16               Desc Main
                                                                                                                                         12/17/18 3:08PM
                                                                     Document     Page 12 of 49
 Debtor         Rick & Rich Towing, LLC                                                       Case number (If known)
                Name

           General Purpose tools, machinery and
           equipment purchased from January 2001 to
           the present. List to be provided. Cost basis of
           all equipment was $379,773.00. All equipment
           is under a UCC lien. Auction estimate for the
           equipment listed would be les than $70,000.00                             $245,715.00     N/A                               $70,000.00


           2007 Ford F550 Towtruck with 51,000 miles in
           good condition                                                               $3,061.00    Liquidation                       $28,000.00


           2015 Dodge Ram C45 with 11,800 miles in
           good condition.                                                            $28,000.00     Liquidation                       $54,000.00


           2014 Fontaine Lowboy Trailer in good
           condition                                                                  $12,630.00     Comparable sale                   $45,000.00


           2015 Freightliner 16M "Rollback" with 108,845
           miles in good condition.                                                   $24,000.00     N/A                               $70,000.00


           2015 Freightliner 16M "Rollback" 200,805 miles
           in good condition                                                          $54,516.00     N/A                               $60,000.00


           2015 Freightliner 16M "Rollback" with 167,183
           miles on good condition                                                    $26,712.00     N/A                               $65,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                          $392,050.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2015 Peterbuilt 389 Tow Heavy with
                     21,000 miles in good condition                                    Unknown       Replacement                      $385,000.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16          Desc Main
                                                                                                                                  12/17/18 3:08PM
                                                                     Document     Page 13 of 49
 Debtor         Rick & Rich Towing, LLC                                                      Case number (If known)
                Name



           47.2.     2016 Chevrolet Express Service Truck
                     cost basis $39,037.00 with 10,000 miles
                     in good condition                                                  $7,807.00    N/A                        $22,000.00


           47.3.     Car mate trailer car trailer                                      Unknown                                    $6,000.00


           47.4.     2004 F-550 Tow Truck 250,000 miles in
                     fair condition.                                                        $0.00                               $22,000.00


           47.5.     2007 F-550 with approximately 66,000
                     miles in good condition.                                               $0.00                               $15,000.00


           47.6.     2007 Ford Tow F-450 with 125,000 miles
                     in good condition.                                                     $0.00                               $15,000.00


           47.7.     2009 Fontaine Trailer                                                  $0.00                               $65,000.00


           47.8.     2009 Peterbuilt 389 Tractor with 375,000
                     miles in good condition                                                $0.00                               $65,000.00


           47.9.     Container Trailer sea container
                     stationary.                                                            $0.00                                   $500.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                 $595,500.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            Case 18-31737-5-mcr                         Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                 Desc Main
                                                                                                                                            12/17/18 3:08PM
                                                                     Document     Page 14 of 49
 Debtor         Rick & Rich Towing, LLC                                                       Case number (If known)
                Name

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     30 Copeland Avenue                   Fee Simple                 $334,700.00       Comparable sale                   $450,000.00




 56.        Total of Part 9.                                                                                                           $450,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 18-31737-5-mcr                             Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                          Desc Main
                                                                                                                                                                         12/17/18 3:08PM
                                                                         Document     Page 15 of 49
 Debtor          Rick & Rich Towing, LLC                                                                             Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $21,200.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $100,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $392,050.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $595,500.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $450,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,108,750.00            + 91b.              $450,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,558,750.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                Desc Main
                                                                                                                                                            12/17/18 3:08PM
                                                                     Document     Page 16 of 49
 Fill in this information to identify the case:

 Debtor name         Rick & Rich Towing, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Cortland County
 2.1                                                                                                                         $26,375.95              $450,000.00
       Treasurer's Office                             Describe debtor's property that is subject to a lien
       Creditor's Name                                30 Copeland Avenue
       Cortland County Office
       Building
       60 Central Avenue
       Cortland, NY 13045
       Creditor's mailing address                     Describe the lien
                                                      Property & School Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016-2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Russell E. Ruthig
       2. Cortland County
       Treasurer's Office

 2.2   Eastern Funding                                Describe debtor's property that is subject to a lien                   $19,888.85                $22,000.00
       Creditor's Name                                2016 Chevrolet Express Service Truck cost
       Bankruptcy Notice                              basis $39,037.00 with 10,000 miles in good
       213 W. 35th Street, Suite                      condition
       1000
       New York, NY 10001
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       March 2016                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                               Desc Main
                                                                                                                                                      12/17/18 3:08PM
                                                                     Document     Page 17 of 49
 Debtor       Rick & Rich Towing, LLC                                                                  Case number (if know)
              Name

       Last 4 digits of account number
       2001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Eastern Funding                                Describe debtor's property that is subject to a lien                       $8,027.99       $28,000.00
       Creditor's Name                                2007 Ford F550 Towtruck with 51,000 miles in
       Bankruptcy Notice                              good condition
       213 W. 35th Street, Suite
       1000
       New York, NY 10001
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       March 2014                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Russell E. Ruthig                              Describe debtor's property that is subject to a lien                     $285,783.99      $450,000.00
       Creditor's Name                                30 Copeland Avenue
       Trustee Ruthig 401k
       PO Box 866
       Cortland, NY 13045
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage and UCC Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       June 2011                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       n/a
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

 2.5   Santander Bank, N.A.                           Describe debtor's property that is subject to a lien                     $394,056.00      $385,000.00
       Creditor's Name                                2015 Peterbuilt 389 Tow Heavy with 21,000
       Bankruptcy Notice                              miles in good condition
       75 State Street
       Boston, MA 02109

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                              Desc Main
                                                                                                                                                     12/17/18 3:08PM
                                                                     Document     Page 18 of 49
 Debtor       Rick & Rich Towing, LLC                                                                  Case number (if know)
              Name

       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       December 21, 2015                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2008
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Santander Bank, N.A.                           Describe debtor's property that is subject to a lien                          $0.00             $0.00
       Creditor's Name                                2015 Freightliner 16M
       Bankruptcy Notice
       75 State Street
       Boston, MA 02109
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       June 1, 2015                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3995
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Santander Bank, N.A.                           Describe debtor's property that is subject to a lien                     $40,600.00       $54,000.00
       Creditor's Name                                2015 Dodge Ram C45 with 11,800 miles in
       Bankruptcy Notice                              good condition.
       75 State Street
       Boston, MA 02109
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       June 2015                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2007
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                              Desc Main
                                                                                                                                                     12/17/18 3:08PM
                                                                     Document     Page 19 of 49
 Debtor       Rick & Rich Towing, LLC                                                                  Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Santander Bank, N.A.                           Describe debtor's property that is subject to a lien                     $18,648.00       $45,000.00
       Creditor's Name                                2014 Fontaine Lowboy Trailer in good
       Bankruptcy Notice                              condition
       75 State Street
       Boston, MA 02109
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       March 2014                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Santander Bank, N.A.                           Describe debtor's property that is subject to a lien                     $59,991.00       $70,000.00
       Creditor's Name                                2015 Freightliner 16M "Rollback" with 108,845
       Bankruptcy Notice                              miles in good condition.
       75 State Street
       Boston, MA 02109
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       June 1, 2015                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2004
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     Santander Bank, N.A.                           Describe debtor's property that is subject to a lien                     $61,290.00       $60,000.00
       Creditor's Name                                2015 Freightliner 16M "Rollback" 200,805
       Bankruptcy Notice                              miles in good condition
       75 State Street
       Boston, MA 02109
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 4 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                              Desc Main
                                                                                                                                                     12/17/18 3:08PM
                                                                     Document     Page 20 of 49
 Debtor       Rick & Rich Towing, LLC                                                                  Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       June 1, 2015                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2005
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     Santander Bank, N.A.                           Describe debtor's property that is subject to a lien                     $64,554.00       $65,000.00
       Creditor's Name                                2015 Freightliner 16M "Rollback" with 167,183
       Bankruptcy Notice                              miles on good condition
       75 State Street
       Boston, MA 02109
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       June 1, 2015                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2006
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     Snap-On Credit LLC                             Describe debtor's property that is subject to a lien                     $21,840.00       $70,000.00
       Creditor's Name                                General Purpose tools, machinery and
                                                      equipment purchased from January 2001 to
                                                      the present. List to be provided. Cost basis
                                                      of all equipment was $379,773.00. All
       950 Technology Way, Suite                      equipment is under a UCC lien. Auction
       301                                            estimate for the equipment listed wo
       Libertyville, IL 60048-5339
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 5 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                Desc Main
                                                                                                                                                           12/17/18 3:08PM
                                                                     Document     Page 21 of 49
 Debtor        Rick & Rich Towing, LLC                                                                 Case number (if know)
               Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1
 3      William G. Cleary                             Describe debtor's property that is subject to a lien                      $65,000.00            $65,000.00
        Creditor's Name                               2009 Fontaine Trailer
        Bankruptcy Notice
        1108 Madden Lane
        Cortland, NY 13045
        Creditor's mailing address                    Describe the lien
                                                      Title Lien Secured
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2011                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        n/a
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1
 4      William G. Cleary                             Describe debtor's property that is subject to a lien                      $65,000.00            $15,000.00
        Creditor's Name                               2007 F-550 with approximately 66,000 miles in
        Bankruptcy Notice                             good condition.
        1108 Madden Lane
        Cortland, NY 13045
        Creditor's mailing address                    Describe the lien
                                                      Title Lien Secured
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2011                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        n/a
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                               $1,131,055.7
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         8

 Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 6 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                    Desc Main
                                                                                                                                             12/17/18 3:08PM
                                                                     Document     Page 22 of 49
 Debtor       Rick & Rich Towing, LLC                                                    Case number (if know)
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity
        Reihlman, Shafer & Shafer
        Bankruptcy Notice                                                                       Line   2.4
        397 NY 281
        Tully, NY 13159

        Santander Bank, N.A.
        Bankruptcy Notice                                                                       Line   2.5                                2008
        3 Hunting
        Melville, NY 11747




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 7 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 18-31737-5-mcr                         Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                  Desc Main
                                                                                                                                                              12/17/18 3:08PM
                                                                     Document     Page 23 of 49
 Fill in this information to identify the case:

 Debtor name         Rick & Rich Towing, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $280,493.15          $249,688.28
           Internal Revenue Service                                  Check all that apply.
           Bankruptcy Preferred Address                                 Contingent
           PO Box 7346                                                  Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2016 to Present                                           Form IT Taxes

           Last 4 digits of account number 7347                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $3,152.94         $3,152.94
           NYS Department of Labor                                   Check all that apply.
           Central Assignment & Collection                              Contingent
           Sec                                                          Unliquidated
           Harriman Office Bldg. Campus                                 Disputed
           Albany, NY 12240-0350
           Date or dates debt was incurred                           Basis for the claim:
           August 21, 2017                                           Warrant Filed
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   25626                               Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                               Desc Main
                                                                                                                                                                          12/17/18 3:08PM
                                                                     Document     Page 24 of 49
 Debtor       Rick & Rich Towing, LLC                                                                         Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $3,258.68    $3,258.68
           NYS Department of Labor - UI                              Check all that apply.
           Division                                                     Contingent
           Claim Service Subsection                                     Unliquidated
           P.O. Box 611                                                 Disputed
           Albany, NY 12201-0611
           Date or dates debt was incurred                           Basis for the claim:
           2017                                                      Unemployment

           Last 4 digits of account number 0678                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $114,486.03         $78,691.87
           NYS Dept. of Taxation and Finance                         Check all that apply.
           Civil Enforcement _CO _ ATC                                  Contingent
           WA Harriman Campus                                           Unliquidated
           Albany, NY 12227-0171                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2016 to Present                                           Form IT Taxes

           Last 4 digits of account number 6975                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $13,029.07
           American Express                                                            Contingent
           Bankruptcy Notice                                                           Unliquidated
           200 Vesey St., 22nd Floor                                                   Disputed
           New York, NY 10285
                                                                                   Basis for the claim:     Collections
           Date(s) debt was incurred 2017
           Last 4 digits of account number      7610                               Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,108.00
           Billitier Electric, Inc.                                                    Contingent
           Bankruptcy Notice                                                           Unliquidated
           760 Brooks Avenue                                                           Disputed
           Rochester, NY 14619
                                                                                   Basis for the claim:     Contract
           Date(s) debt was incurred     2017
           Last 4 digits of account number      0767                               Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $3,812.61
           Capital Management Services LP                                              Contingent
           698 1/2 South Ogden Street                                                  Unliquidated
           Buffalo, NY 14206-2317                                                      Disputed
           Date(s) debt was incurred 2018
                                                                                   Basis for the claim:     Collections Key Bank
           Last 4 digits of account number 9748
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 2 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                     Desc Main
                                                                                                                                                            12/17/18 3:08PM
                                                                     Document     Page 25 of 49
 Debtor       Rick & Rich Towing, LLC                                                                 Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,409.56
          Carbon/Lithia Motors                                                  Contingent
          Bankruptcy Notice                                                     Unliquidated
          PO Box 4186                                                           Disputed
          Portland, OR 97208-4186
                                                                             Basis for the claim:    Contract
          Date(s) debt was incurred 2018
          Last 4 digits of account number       6491                         Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,809.32
          CNY Powersports                                                       Contingent
          Bankruptcy Notice                                                     Unliquidated
          3871 US Route 11                                                      Disputed
          Cortland, NY 13045
                                                                             Basis for the claim:    Contract
          Date(s) debt was incurred      2018
          Last 4 digits of account number       CK00                         Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,703.36
          Cortland County Sheriffs Dept                                         Contingent
          54 Greenbush Street                                                   Unliquidated
          Cortland, NY 13045                                                    Disputed
          Date(s) debt was incurred 2016
                                                                             Basis for the claim:    Judgment Collection
          Last 4 digits of account number 1306
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,331.40
          Dell Financial Services                                               Contingent
          Attn.: Bankruptcy Department                                          Unliquidated
          12234 North IH 35                                                     Disputed
          Austin, TX 78753
                                                                             Basis for the claim:    Purchase of goods
          Date(s) debt was incurred 2016
          Last 4 digits of account number 7840                               Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Electric Navman                                                       Contingent
                                                                                Unliquidated
          32472 Coll. Center Drive                                              Disputed
          Chicago, IL 60693-0324
                                                                             Basis for the claim:    Collections
          Date(s) debt was incurred 2018
          Last 4 digits of account number       n/a                          Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,696.84
          Excellus Blue Cross and Blue Shield                                   Contingent
          165 Court Street                                                      Unliquidated
          Rochester, NY 14647                                                   Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Contract
          Last 4 digits of account number 0926
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          First Automotice Service Trust                                        Contingent
          c/o James E. Hacker, Esq.                                             Unliquidated
          28 Second Street                                                      Disputed
          Troy, NY 12180
                                                                             Basis for the claim:    Index # 900175-18
          Date(s) debt was incurred unk
          Last 4 digits of account number 7518                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                     Desc Main
                                                                                                                                                            12/17/18 3:08PM
                                                                     Document     Page 26 of 49
 Debtor       Rick & Rich Towing, LLC                                                                 Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,900.00
          High Wide & Heavy                                                     Contingent
          Bankruptcy Notice                                                     Unliquidated
          312 Arthur Kill                                                       Disputed
          Staten Island, NY 10308
                                                                             Basis for the claim:    Contract
          Date(s) debt was incurred 2018
          Last 4 digits of account number       n/a                          Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,492.63
          IBS of N. Central New York                                            Contingent
          Bankruptcy Notice                                                     Unliquidated
          1364 St. Hwy 7                                                        Disputed
          Afton, NY 13730
                                                                             Basis for the claim:    Contract
          Date(s) debt was incurred 2018
          Last 4 digits of account number 0175                               Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $618.00
          Imperial Supplies, LLC                                                Contingent
          Bankruptcy Notice                                                     Unliquidated
          300 N. Madison Street                                                 Disputed
          Green Bay, WI 54301
                                                                             Basis for the claim:    Parts, nuts and bolts
          Date(s) debt was incurred 2018
          Last 4 digits of account number       2528                         Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $55,000.00
          John Manculich                                                        Contingent
          Bankruptcy Notice                                                     Unliquidated
          339 Front Street                                                      Disputed
          Binghamton, NY 13905
                                                                             Basis for the claim:    Contract
          Date(s) debt was incurred 2017
          Last 4 digits of account number       n/a                          Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Keybank National Association                                          Contingent
          ATTN: Overdraft Recovery                                              Unliquidated
          4910 Tiedman Road                                                     Disputed
          Brooklyn, OH 44144
                                                                             Basis for the claim:    Consumer
          Date(s) debt was incurred 2017
          Last 4 digits of account number XD90                               Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $502.93
          Magna 5                                                               Contingent
          Bankruptcy Notice                                                     Unliquidated
          PO Box 780410                                                         Disputed
          Philadelphia, PA 19178-0410
                                                                             Basis for the claim:    Collections
          Date(s) debt was incurred 2018
          Last 4 digits of account number 3126                               Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Monroe County Sheriff's Office                                        Contingent
          130 S. Plymouth Ave., PSB 5                                           Unliquidated
          Rochester, NY 14614                                                   Disputed
          Date(s) debt was incurred 2016
                                                                             Basis for the claim:    Collections-National Hail & Dent
          Last 4 digits of account number 1306
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                     Desc Main
                                                                                                                                                            12/17/18 3:08PM
                                                                     Document     Page 27 of 49
 Debtor       Rick & Rich Towing, LLC                                                                 Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,362.32
          National Hail & Dent Removal LLC                                      Contingent
          Bankruptcy Notice                                                     Unliquidated
          12 Crocus Lane                                                        Disputed
          Newtown, PA 18940
                                                                             Basis for the claim:    Contract
          Date(s) debt was incurred 2017
          Last 4 digits of account number 4526                               Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,911.31
          Reliable Products                                                     Contingent
          Bankruptcy Notice                                                     Unliquidated
          PO Box 8                                                              Disputed
          Canastota, NY 13032
                                                                             Basis for the claim:    Contract
          Date(s) debt was incurred  2017-2018
          Last 4 digits of account number unk                                Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,250.00
          Relin, Goldstein & Crane, LLP                                         Contingent
          28 East Main Street                                                   Unliquidated
          Suite 1800                                                            Disputed
          Rochester, NY 14614-1918
                                                                             Basis for the claim:    Collections
          Date(s) debt was incurred 2015
          Last 4 digits of account number 3991                               Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,300.00
          Robbins Sign Co., Inc.                                                Contingent
          Bankruptcy Notice                                                     Unliquidated
          2187 US Route 11                                                      Disputed
          Kirkwood, NY 13795
                                                                             Basis for the claim:    Contract
          Date(s) debt was incurred 2017
          Last 4 digits of account number       3566                         Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $35,388.71
          Superior Plus Energy Services Inc                                     Contingent
          Bankruptcy Notice                                                     Unliquidated
          3817 US Route 11                                                      Disputed
          Cortland, NY 13045
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred 2014
          Last 4 digits of account number 3991                               Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,943.83
          Syracuse Autobody Supply, Inc.                                        Contingent
          Bankruptcy Notice                                                     Unliquidated
          956 State Fair Boulevard                                              Disputed
          Syracuse, NY 13209
                                                                             Basis for the claim:    Contract
          Date(s) debt was incurred 2018
          Last 4 digits of account number 682                                Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,541.00
          Transworld Systems Inc.                                               Contingent
          Bankruptcy Notice                                                     Unliquidated
          PO Box 17221                                                          Disputed
          Wilmington, DE 19850
                                                                             Basis for the claim:    Collections-First Automotive Services
          Date(s) debt was incurred 2018
          Last 4 digits of account number       0259                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                     Desc Main
                                                                                                                                                               12/17/18 3:08PM
                                                                     Document     Page 28 of 49
 Debtor       Rick & Rich Towing, LLC                                                                 Case number (if known)
              Name

 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $1,389.23
           Unifirst Uniform Services                                            Contingent
           Bankruptcy Notice                                                    Unliquidated
           103 Luther Avenue                                                    Disputed
           Liverpool, NY 13088
                                                                             Basis for the claim:    Uniforms
           Date(s) debt was incurred 2018
           Last 4 digits of account number      7923                         Is the claim subject to offset?        No      Yes


 3.26      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $23,894.11
           United Auto Supply Inc.                                              Contingent
           Bankruptcy Notice                                                    Unliquidated
           1801 Milton Avenue #890                                              Disputed
           Syracuse, NY 13209
                                                                             Basis for the claim:    Contract
           Date(s) debt was incurred 2018
           Last 4 digits of account number      1485                         Is the claim subject to offset?        No      Yes


 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $1,965.96
           Wells Fargo Financial NB                                             Contingent
           Bankruptcy Notice                                                    Unliquidated
           800 Walnut Street                                                    Disputed
           Des Moines, IA 50309
                                                                             Basis for the claim:    Collections
           Date(s) debt was incurred 2017
           Last 4 digits of account number      9002                         Is the claim subject to offset?        No      Yes


 3.28      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,691.00
           What's Hot Magazine                                                  Contingent
                                                                                Unliquidated
           PO Box 45                                                            Disputed
           Cortland, NY 13045
                                                                             Basis for the claim:    Advertising
           Date(s) debt was incurred     2018
           Last 4 digits of account number      1817                         Is the claim subject to offset?        No      Yes


 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               Unknown
           Wurth USA, Inc.                                                      Contingent
           Bankruptcy Notice                                                    Unliquidated
           93 Grant Street                                                      Disputed
           Ramsey, NJ 07446
                                                                             Basis for the claim:    Contract
           Date(s) debt was incurred     2018
           Last 4 digits of account number      0378                         Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Relin, Goldstein & Crane, LLP
           28 East Main Street                                                                        Line     3.22
           Suite 1800
                                                                                                             Not listed. Explain
           Rochester, NY 14614-1918


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     401,390.80
 5b. Total claims from Part 2                                                                            5b.    +     $                     231,051.19

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                 Desc Main
                                                                                                                                             12/17/18 3:08PM
                                                                     Document     Page 29 of 49
 Debtor       Rick & Rich Towing, LLC                                                             Case number (if known)
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $              632,441.99




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                Page 7 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                      Desc Main
                                                                                                                                                 12/17/18 3:08PM
                                                                     Document     Page 30 of 49
 Fill in this information to identify the case:

 Debtor name         Rick & Rich Towing, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                  Desc Main
                                                                                                                                               12/17/18 3:08PM
                                                                     Document     Page 31 of 49
 Fill in this information to identify the case:

 Debtor name         Rick & Rich Towing, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                       Name                        Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code




Official Form 206H                                                               Schedule H: Your Codebtors                                   Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                              Desc Main
                                                                                                                                                         12/17/18 3:08PM
                                                                     Document     Page 32 of 49


 Fill in this information to identify the case:

 Debtor name         Rick & Rich Towing, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $1,579,724.50
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $2,243,927.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $2,817,102.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                   Desc Main
                                                                                                                                                              12/17/18 3:08PM
                                                                     Document     Page 33 of 49
 Debtor       Rick & Rich Towing, LLC                                                                   Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               United Auto Supply Inc.                                     Weekly                           $40,500.00                Secured debt
               Bankruptcy Notice                                           payments os                                                Unsecured loan repayments
               1801 Milton Avenue #890                                     $1,900.00 to
                                                                                                                                      Suppliers or vendors
               Syracuse, NY 13209                                          $3,500 a
                                                                                                                                      Services
                                                                           week.
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    Russell E. Ruthig, et al. v.                      Foreclosure                Supreme Court Cortland                         Pending
               Rick & Rich Towing LLC et al.                                                County                                         On appeal
               17-1045                                                                      Bankruptcy Notice
                                                                                                                                           Concluded
                                                                                            46 Greenbush St., Suite 301
                                                                                            Clockville, NY 13043

       7.2.    First Automotice Services                                                    Supreme Court Albany                           Pending
               Trust versus multiple                                                        County                                         On appeal
               defendants including debtor                                                  900175-18                                      Concluded
               900175-18                                                                    16 Eagle Street
                                                                                            Albany, NY 12207




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                 Desc Main
                                                                                                                                                             12/17/18 3:08PM
                                                                     Document     Page 34 of 49
 Debtor       Rick & Rich Towing, LLC                                                                       Case number (if known)



               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.3.    National Hail & Dent v. Debtor                    Contract                     Supreme Court Cortland                      Pending
               16-14526                                                                       County                                      On appeal
                                                                                              Bankruptcy Notice
                                                                                                                                          Concluded
                                                                                              46 Greenbush St., Suite 301
                                                                                              Clockville, NY 13043

       7.4.    Superior Plus Energy                              Contract                     Supreme Court Monroe                        Pending
               Services Inc. v. Debtor                                                        County                                      On appeal
               14-13991                                                                       Bankruptcy Notice
                                                                                                                                          Concluded
                                                                                              99 Exchange Blvd.
                                                                                              Rochester, NY 14614


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                 Desc Main
                                                                                                                                                           12/17/18 3:08PM
                                                                     Document     Page 35 of 49
 Debtor        Rick & Rich Towing, LLC                                                                   Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates                 Total amount or
                 the transfer?                                                                                                                                value
                 Address
       11.1.     Bankruptcy Law Center
                 Bodow Law Firm PLLC                                 $10,000.00 cash on the day of filing the
                 6739 Myers Road                                     petition to be billed at an hourly rate of                December
                 East Syracuse, NY 13057                             $285.00 as per the retainer agreement.                    17th, 2018                $10,000.00

                 Email or website address
                 www.bodowlaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers                Total amount or
                                                                                                                      were made                               value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer               Total amount or
               Address                                           payments received or debts paid in exchange             was made                             value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services               If debtor provides meals
                                                                 the debtor provides                                                        and housing, number of
                                                                                                                                            patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                           Desc Main
                                                                                                                                                     12/17/18 3:08PM
                                                                     Document     Page 36 of 49
 Debtor      Rick & Rich Towing, LLC                                                                    Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 18-31737-5-mcr                         Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                  Desc Main
                                                                                                                                                                12/17/18 3:08PM
                                                                     Document     Page 37 of 49
 Debtor      Rick & Rich Towing, LLC                                                                    Case number (if known)




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Stanley R. Florczyk                              Towing Business for small and                    EIN:         XX-XXXXXXX
             12 Rosewood Avenue                               heavy rigs.
             Cortland, NY 13045                                                                                From-To      October 2004 to Present


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Clark CPA, PC                                                                                                              Since 2016
                    PO Box 314
                    Homer, NY 13077

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                            Desc Main
                                                                                                                                                       12/17/18 3:08PM
                                                                     Document     Page 38 of 49
 Debtor      Rick & Rich Towing, LLC                                                                    Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Stanley R. Florczyk                            12 Rosewood Avenue                                  Preswident and CEO                    95%
                                                      Cortland, NY 13045

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ruth Florczyk                                  6400 Taylor Road                                    Shareholder                           5%
                                                      Punta Gorda, FL 33950



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 None
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                            Desc Main
                                                                                                                                                      12/17/18 3:08PM
                                                                     Document     Page 39 of 49
 Debtor      Rick & Rich Towing, LLC                                                                    Case number (if known)



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 17, 2018

 /s/ Stanley R. Florczyk                                                Stanley R. Florczyk
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 18-31737-5-mcr                         Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                      Desc Main
                                                                                                                                                12/17/18 3:08PM
                                                                     Document     Page 40 of 49
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of New York
 In re       Rick & Rich Towing, LLC                                                                          Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                      Hourly
             Prior to the filing of this statement I have received                                        $                 10,000.00
             Balance Due                                                                                  $                        0.00

2.     $    1,717.00        of the filing fee has been paid from escrow.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

Legal fees to be paid on an hourly basis as awarded by the Court after a motion as per the retainer agreement. Funds in escrow have been
         reduced based on pre-filing services at the hourly rate subject to approval and objection by the UST and the Court.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Respond to and return communications of the Debtor in order to facilitate the collection of documents necessary
                 for the preparation of the Petition; explanation of the proceedings during the pending Bankruptcy;
                 communications with the Trustee; Communications with the client in the event the Trustee requests information
                 that is not in our possession; pre-suit communications on issues that involve potential violations of 11 USC 362
                 & 524. Up to Three (3) communications post-discharge are provided without additional charge for other matters
                 related to the case. Review of reaffirmation agreements prepared by creditors. Negotiation and resolution by
                 Conditional Order of Lift Stay Motions where the firm does not have to file a response.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any adversary filed by a creditor; dischargeability actions; judicial lien
               avoidances; 2d mortgage adversaries; relief from stay actions where the Firm must file a response; appeals;
               suits brought for violations of the Discharge or any adversary proceeding. Also excluded are the participation of
               the Firm in any audit; appearance at a 2004 deposition; defense of creditor motions regarding dischargability of
               any debt; actions or motions related to co-debtors; actions or motions related to the non-filing business of the
               Debtor. The services are limited by the Firm to include those stated in the Retainer Agreement, which may only
               be modified in writing after agreement between the Firm and the Client. Motions or amendments to add
               creditors; Modify the Plan due to non-payment by the debtor; Modify the Plan due to a change of circumstances
               of the debtor; representation regarding issues for property where a Lift Stay Motion has been granted by the
               Court and all State Court actions.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                 Desc Main
                                                                                                                                            12/17/18 3:08PM
                                                                     Document     Page 41 of 49
 In re       Rick & Rich Towing, LLC                                                                 Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 17, 2018                                                          /s/ Theodore Lyons Araujo
     Date                                                                       Theodore Lyons Araujo
                                                                                Signature of Attorney
                                                                                Bankruptcy Law Center
                                                                                Bodow Law Firm PLLC
                                                                                6739 Myers Road
                                                                                East Syracuse, NY 13057
                                                                                (315) 422-1234 Fax: (315) 883-1322
                                                                                taraujo@bodowlaw.com
                                                                                Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16                                Desc Main
                                                                                                                                                             12/17/18 3:08PM
                                                                     Document     Page 42 of 49
                                                               United States Bankruptcy Court
                                                                     Northern District of New York
 In re      Rick & Rich Towing, LLC                                                                                   Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Ruth Florczyk                                                       A                5
 6400 Taylor Road
 Punta Gorda, FL 33950

 Stanley R. Florczyk                                                 A                95
 12 Rosewood Avenue
 Cortland, NY 13045


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date December 17, 2018                                                      Signature /s/ Stanley R. Florczyk
                                                                                            Stanley R. Florczyk

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16            Desc Main
                                                                                                                                      12/17/18 3:08PM
                                                                     Document     Page 43 of 49




                                                     UNITED STATES BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF NEW YORK


 In re        Rick & Rich Towing, LLC                                                          ,


                                                               Debtor                          Case No.
                                                                      Chapter                                11
 Social Security No(s). and all Employer's Tax Identification No(s). [if any]
 XX-XXXXXXX


                                                     CERTIFICATION OF MAILING MATRIX



             I,(we),      Theodore Lyons Araujo                , the attorney for the debtor/petitioner (or, if appropriate, the debtor(s) or

petitioner(s)) hereby certify under the penalties of perjury that the above/attached mailing matrix has been

compared to and contains the names, addresses and zip codes of all persons and entities, as they appear on the

schedules of liabilities/list of creditors/list of equity security holders, or any amendment thereto filed herewith.



 Dated:          December 17, 2018
                                                                                 /s/ Theodore Lyons Araujo
                                                                                 Theodore Lyons Araujo
                                                                                 Attorney for Debtor/Petitioner
                                                                                 (Debtor(s)/Petitioner(s))




F:LR1007 (10/19/99)


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
    Case 18-31737-5-mcr   Doc 1    Filed 12/17/18 Entered 12/17/18 15:09:16   Desc Main
                                  Document     Page 44 of 49

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          American Express
                          Bankruptcy Notice
                          200 Vesey St., 22nd Floor
                          New York, NY 10285


                          Billitier Electric, Inc.
                          Bankruptcy Notice
                          760 Brooks Avenue
                          Rochester, NY 14619


                          Capital Management Services LP
                          698 1/2 South Ogden Street
                          Buffalo, NY 14206-2317


                          Carbon/Lithia Motors
                          Bankruptcy Notice
                          PO Box 4186
                          Portland, OR 97208-4186


                          CNY Powersports
                          Bankruptcy Notice
                          3871 US Route 11
                          Cortland, NY 13045


                          Cortland County Sheriffs Dept
                          54 Greenbush Street
                          Cortland, NY 13045


                          Cortland County Treasurer's Office
                          Cortland County Office Building
                          60 Central Avenue
                          Cortland, NY 13045


                          Dell Financial Services
                          Attn.: Bankruptcy Department
                          12234 North IH 35
                          Austin, TX 78753


                          Eastern Funding
                          Bankruptcy Notice
                          213 W. 35th Street, Suite 1000
                          New York, NY 10001


                          Electric Navman
                          32472 Coll. Center Drive
                          Chicago, IL 60693-0324
Case 18-31737-5-mcr   Doc 1    Filed 12/17/18 Entered 12/17/18 15:09:16   Desc Main
                              Document     Page 45 of 49


                      Excellus Blue Cross and Blue Shield
                      165 Court Street
                      Rochester, NY 14647


                      First Automotice Service Trust
                      c/o James E. Hacker, Esq.
                      28 Second Street
                      Troy, NY 12180


                      High Wide & Heavy
                      Bankruptcy Notice
                      312 Arthur Kill
                      Staten Island, NY 10308


                      IBS of N. Central New York
                      Bankruptcy Notice
                      1364 St. Hwy 7
                      Afton, NY 13730


                      Imperial Supplies, LLC
                      Bankruptcy Notice
                      300 N. Madison Street
                      Green Bay, WI 54301


                      Internal Revenue Service
                      Bankruptcy Preferred Address
                      PO Box 7346
                      Philadelphia, PA 19101-7346


                      John Manculich
                      Bankruptcy Notice
                      339 Front Street
                      Binghamton, NY 13905


                      Keybank National Association
                      ATTN: Overdraft Recovery
                      4910 Tiedman Road
                      Brooklyn, OH 44144


                      Magna 5
                      Bankruptcy Notice
                      PO Box 780410
                      Philadelphia, PA 19178-0410
Case 18-31737-5-mcr   Doc 1    Filed 12/17/18 Entered 12/17/18 15:09:16   Desc Main
                              Document     Page 46 of 49


                      Monroe County Sheriff's Office
                      130 S. Plymouth Ave., PSB 5
                      Rochester, NY 14614


                      National Hail & Dent Removal LLC
                      Bankruptcy Notice
                      12 Crocus Lane
                      Newtown, PA 18940


                      NYS Department of Labor
                      Central Assignment & Collection Sec
                      Harriman Office Bldg. Campus
                      Albany, NY 12240-0350


                      NYS Department of Labor - UI Division
                      Claim Service Subsection
                      P.O. Box 611
                      Albany, NY 12201-0611


                      NYS Dept. of Taxation and Finance
                      Civil Enforcement _CO _ ATC
                      WA Harriman Campus
                      Albany, NY 12227-0171


                      Reihlman, Shafer & Shafer
                      Bankruptcy Notice
                      397 NY 281
                      Tully, NY 13159


                      Reliable Products
                      Bankruptcy Notice
                      PO Box 8
                      Canastota, NY 13032


                      Relin, Goldstein & Crane, LLP
                      28 East Main Street
                      Suite 1800
                      Rochester, NY 14614-1918


                      Robbins Sign Co., Inc.
                      Bankruptcy Notice
                      2187 US Route 11
                      Kirkwood, NY 13795
Case 18-31737-5-mcr   Doc 1    Filed 12/17/18 Entered 12/17/18 15:09:16   Desc Main
                              Document     Page 47 of 49


                      Russell E. Ruthig
                      Trustee Ruthig 401k
                      PO Box 866
                      Cortland, NY 13045


                      Santander Bank, N.A.
                      Bankruptcy Notice
                      75 State Street
                      Boston, MA 02109


                      Santander Bank, N.A.
                      Bankruptcy Notice
                      3 Hunting
                      Melville, NY 11747


                      Snap-On Credit LLC
                      950 Technology Way, Suite 301
                      Libertyville, IL 60048-5339


                      Superior Plus Energy Services Inc
                      Bankruptcy Notice
                      3817 US Route 11
                      Cortland, NY 13045


                      Syracuse Autobody Supply, Inc.
                      Bankruptcy Notice
                      956 State Fair Boulevard
                      Syracuse, NY 13209


                      Transworld Systems Inc.
                      Bankruptcy Notice
                      PO Box 17221
                      Wilmington, DE 19850


                      Unifirst Uniform Services
                      Bankruptcy Notice
                      103 Luther Avenue
                      Liverpool, NY 13088


                      United Auto Supply Inc.
                      Bankruptcy Notice
                      1801 Milton Avenue #890
                      Syracuse, NY 13209
Case 18-31737-5-mcr   Doc 1    Filed 12/17/18 Entered 12/17/18 15:09:16   Desc Main
                              Document     Page 48 of 49


                      Wells Fargo Financial NB
                      Bankruptcy Notice
                      800 Walnut Street
                      Des Moines, IA 50309


                      What's Hot Magazine
                      PO Box 45
                      Cortland, NY 13045


                      William G. Cleary
                      Bankruptcy Notice
                      1108 Madden Lane
                      Cortland, NY 13045


                      Wurth USA, Inc.
                      Bankruptcy Notice
                      93 Grant Street
                      Ramsey, NJ 07446
           Case 18-31737-5-mcr                          Doc 1         Filed 12/17/18 Entered 12/17/18 15:09:16             Desc Main
                                                                                                                                    12/17/18 3:08PM
                                                                     Document     Page 49 of 49



                                                               United States Bankruptcy Court
                                                                     Northern District of New York
 In re      Rick & Rich Towing, LLC                                                                        Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Rick & Rich Towing, LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 December 17, 2018                                                     /s/ Theodore Lyons Araujo
 Date                                                                  Theodore Lyons Araujo
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Rick & Rich Towing, LLC
                                                                       Bankruptcy Law Center
                                                                       Bodow Law Firm PLLC
                                                                       6739 Myers Road
                                                                       East Syracuse, NY 13057
                                                                       (315) 422-1234 Fax:(315) 883-1322
                                                                       taraujo@bodowlaw.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
